Citation Nr: 1026158	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a shrapnel injury to the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1962 to July 1966 
and from May 1967 to October 1969, including combat service in 
the Republic of Vietnam, and his decorations include the Purple 
Heart Medal and the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
(VA) Affairs Regional Office (RO) in Togus, Maine that granted 
service connection for residual scars of the right hand with 
retained metallic fragments and assigned the resulting disability 
a noncompensable rating effective November 17, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran contends that an initial compensable rating for 
residuals of a shrapnel injury to his right hand is warranted 
because he has residual impairment other than scarring stemming 
from his service-connected disability.

The record contains a discharge summary from the 12th USAF 
Hospital dated January 1968.  The physical examination noted 
shrapnel wounds to the first and second web spaces of the right 
hand.

The Veteran underwent a Compensation and Pension examination in 
May 2007.  The examiner noted scarring to the first web space of 
the right hand and scarring on the second finger of the right 
hand.  The examiner noted that x-rays of the right hand showed 
"[m]ultiple small metallic foreign bodies in the soft tissue of 
lateral aspect of hand and the index finger."  The examiner 
opined that the scars were not unstable or painful and that the 
fragments did not prevent the Veteran from doing his normal 
personal or vocational activities.  However, the examiner did 
identify and describe the residual orthopedic, neurologic and 
muscle impairment.

The Veteran submitted two narrative reports from Dr. G, D.O., 
dated December 2007 and February 2008.  The narrative dated 
December 2007 notes the Veteran has "arthritis at the MP joint 
of his right middle finger causing some restricted range of 
motion and also he has significant shrapnel adjacent to his thumb 
in the thenar eminence area and also in the soft tissues of his 
right index finger, there are at least two pieces of shrapnel, 
one of which may be in a tendon sheath and the other which is 
more superficial."

The narrative report from Dr. G, D.O., dated February 2008, notes 
that the shrapnel is "in close proximity to the flexor tendons 
on the volar surface of his right index finger and superficial 
enough in his thenar muscles that the folks at our local MRI have 
refused to allow him to have an MRI because of the potential 
damage to his hand structures."

In order for an examination to be adequate, the examiner must 
describe the disability, if any, in sufficient detail.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

The Veteran on Form 21-526 "Application for Compensation and/or 
Pension," claims the residuals of this injury as shell fragment 
wound with retained fragments and does not limit his claim to the 
scarring from this injury.  The VA examiner was thorough in his 
description of the scarring in regards to the area of the first 
web space; however, the report does not clearly discuss the 
presence of scarring or shrapnel in the second web space.  The VA 
examiner, however, limited his findings to the scarring aspect of 
the injury and did not adequately describe the orthopedic, 
neurological and muscular limitations and thus did not adequately 
identify the residual impairment due to the service-connected 
disability.  Remand is warranted to fully consider the residuals 
of the Veteran's shrapnel injury and sufficiently detail the 
disability under evaluation.

The agency of original jurisdiction should obtain copies of any 
outstanding records of pertinent medical treatment prior to any 
examination.

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA records from November 2006 to 
the present related to the Veteran's 
residuals of a shrapnel injury to the 
right hand. 

2.	Contact the Veteran and obtain his 
assistance in identifying any other 
medical care providers who may have 
treated him for residuals of a shrapnel 
injury to his right hand since November 
2006.  Secure any necessary release forms 
and obtain copies of any pertinent 
private records of pertinent treatment.

3.	After any available records are added to 
the file, schedule the Veteran for a VA 
examination.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner must identify all 
residual orthopedic, muscle, neurologic 
and scar residuals and describe the 
nature and extent of that impairment.  
All findings and conclusions should be 
set forth in a legible report.

4.	Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim for entitlement to 
an initial compensable disability rating 
for residuals of a shrapnel injury to the 
right hand.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

